Case 1:17-cv-06519-LDH-ST Document 81 Filed 04/27/20 Page 1 of 2 PageID #: 1046



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY and STATE FARM FIRE
& CASUALTY COMPANY,
                                          Plaintiffs,                  MEMORANDUM
                             v.                                     AND ORDER ADOPTING
                                                                        REPORT AND
 ELECTROPHYSIOLOGIC MEDICAL                                           RECOMMENDAION
 DIAGNOSTICS, P.C., DINA S. NELSON, M.D.,
 LIYE LI, M.D., JEAN BAPTISTE SIMEON, M.D.,                           18-CV-7467 (LDH) (ST)
 YUQING ZHANG, M.D., NABIL ELHADIDY,
 M.D., and ELIZABETH CHANDLER, M.D.,
                                          Defendants.

 LASHANN DEARCY HALL, United States District Judge:

         On September 17, 2019, United States Magistrate Judge Steven Tiscione issued a

 supplemental Report and Recommendation recommending that this Court award Plaintiffs

 damages in the amount of $52,384.18 against Nabil Elhadidy and damages in the amount of

 $52,775.25 against Jean Baptiste Simeon. The parties were given until October 1, 2019, to file

 objections to the supplemental Report and Recommendation. No objections have been filed.

 Where no objections to a Report and Recommendation have been filed, “the district court need

 only satisfy itself that there is no clear error on the face of the record.” Estate of Ellington ex rel.

 Ellington v. Harbrew Imports Ltd., 812 F. Supp. 2d 186, 189 (E.D.N.Y. 2011) (quoting Urena v.

 New York, 160 F. Supp. 2d 606, 609–10 (S.D.N.Y. 2001)). The Court has reviewed the record

 and the supplemental Report and Recommendation for clear error and, finding none, hereby

 adopts Magistrate Judge Tiscione’s supplemental Report and Recommendation in its entirety as

 the opinion of the Court. Accordingly, State Farm Fire & Casualty Co. is awarded $33,817.02

 by Nabil Elhadidy and $21,266.97 by Jean Baptiste Simeon, and State Farm Mutual Automobile
Case 1:17-cv-06519-LDH-ST Document 81 Filed 04/27/20 Page 2 of 2 PageID #: 1047



 Insurance Co. is awarded $18,567.16 by Nabil Elhadidy and $31,508.28 by Jean Baptiste

 Simeon.


                                                   SO ORDERED:

 Dated: Brooklyn, New York                         /s/ LDH
        April 23, 2020                             LASHANN DEARCY HALL
                                                   United States District Judge
